Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/11/2021 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 1 and 8 that the combination of Park and Gabriel prior art, “does not teach the limitation of “curing the photoresist layer by adopting a plasma process before etching the material to be etched by adopting an etching solution corresponding to the material to be etched based on wet etching.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Park and Gabriel prior art, which teaches the recited limitation as shown below. 
Park teaches etching the material (26) to be etched by adopting an etching solution corresponding to the material (26) to be etched based on wet etching (note: the three-layered wire structure is produced when gate structure is etched, desirably using an etching solution and a wet-etching technique, with photoresist pattern 200 serving as an etching mask) (see Park, Fig.7B as shown above and ¶ [0034]).
Park is silent upon explicitly disclosing wherein curing the photoresist layer by adopting a plasma process.
Before effective filing date of the claimed invention the disclosed processing steps were known in order to reduce the sensitivity of the photoresist layer surface to the 
For support see Gabriel, which teaches wherein curing the photoresist layer (210-216) by adopting a plasma process (see Gabriel, Figs.2A-2D as shown below, Fig.5, col.4, lines 1-67, col.5, lines 1-17, and col.7, lines 30-55).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Gabriel to enable the known processing conditions as taught by Gabriel to cure the photoresist layer (210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer before subsequent metal etch process (see Gabriel, Figs.2A-2D as shown below, Fig.5, col.4, lines 1-67, col.5, lines 1-17, and col.7, lines 30-55).  
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Park and Gabriel prior art reference does meet all the limitation in claims 1 and 8.
Drawings
The drawings were received on 08/11/2021.  These drawings are reviewed and accepted. 
Specification
The substitute specification filed on 08/11/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: amendment to the specification does not include a full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. See MPEP §714
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 8-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) in view of Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel).
Regarding Claim 1: Park discloses an etching method (see Park, Figs.7B-11B as shown below and ¶ [0003]), comprising:

    PNG
    media_image1.png
    138
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    734
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    206
    716
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    267
    732
    media_image5.png
    Greyscale

forming a patterned photoresist layer (200) on a surface of a material (26) to be etched, the patterned photoresist layer (200) exposing an area to be etched on the surface of the material (26) to be etched (see Park, Fig.7B as shown above and ¶ [0034]);
etching the material (26) to be etched by adopting an etching solution corresponding to the material (26) to be etched based on wet etching (note: the three-layered wire structure is produced when gate structure is etched, desirably using an etching solution and a wet-etching technique, with photoresist pattern 200 serving as an etching mask) (see Park, Fig.7B as shown above and ¶ [0034]).
Park is silent upon explicitly disclosing wherein curing the photoresist layer by adopting a plasma process.
Before effective filing date of the claimed invention the disclosed processing steps were known in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer before subsequent metal etch process. 
210-216) by adopting a plasma process (see Gabriel, Figs.2A-2D as shown below, Fig.5, col.4, lines 1-67, col.5, lines 1-17, and col.7, lines 30-55).

    PNG
    media_image6.png
    185
    552
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    329
    553
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    335
    560
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    273
    539
    media_image9.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Gabriel to enable the known processing conditions as taught by Gabriel to cure the photoresist layer (210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the 
Regarding Claim 2: Park as modified teaches an etching method as set forth in claim 1 as above. The combination of Park and Gabriel further teaches wherein curing the photoresist layer (210-216) by adopting a plasma process comprises:
curing the photoresist layer (210-216) by adopting a reactive ion etching process (see Gabriel, Figs.2A-2D and 4 as shown below, col.4, lines 1-67, and col.5, lines 1-17).
Regarding Claim 8: Park discloses a manufacturing method of a thin film transistor (see Park, Figs.7B-11B as shown above and ¶ [0003]), comprising: 
forming a first metal layer (26) to be etched on a substrate (10) (see Park, Fig.7B as shown above and ¶ [0034]), the first metal layer (26) comprising
a conductive layer (262) and protective layers (261/263) on both sides of the conductive layer (262) (see Park, Fig.7B as shown above and ¶ [0034]); and
forming a patterned photoresist layer (200) on the surface of the first metal layer (26), the patterned photoresist layer (200) exposing an area to be etched on the surface of the first metal layer (26) (see Park, Fig.7B as shown above and ¶ [0034]);
etching the first metal layer (26) by adopting an etching solution corresponding to the first metal layer (26) based on wet etching to form a pattern comprising a gate electrode in the first metal layer (26) (note: the three-layered wire structure is produced when gate structure is etched, desirably using an etching solution and a wet-etching technique, with photoresist pattern 200 serving as an etching mask) (see Park, Fig.7B as shown above and ¶ [0034]). 

Before effective filing date of the claimed invention the disclosed processing steps were known in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer before subsequent metal etch process.   
For support see Gabriel, which teaches wherein curing the photoresist layer (210-216) by adopting a plasma process (see Gabriel, Figs.2A-2D as shown above, Fig.5, col.4, lines 1-67, col.5, lines 1-17, and col.7, lines 30-55).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Gabriel to enable the known processing conditions as taught by Gabriel to cure the photoresist layer (210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer before subsequent metal etch process (see Gabriel, Figs.2A-2D as shown above, Fig.5, col.4, lines 1-67, col.5, lines 1-17, and col.7, lines 30-55).   
Regarding Claim 9: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 8 as above. The combination of Park and Gabriel further teaches wherein forming a first insulating layer (30) on the first metal layer (26) (see Park, Fig.9B as shown above); 
forming a pattern comprising an active layer (40) on the first insulating layer (30) (see Park, Fig.9B as shown above); 
65/66) to be etched on the first insulating layer (30) and the active layer (40) (see Park, Fig.9B as shown above);
forming a patterned photoresist layer (not shown) on the surface of the second metal layer (65/66), the patterned photoresist layer exposing an area to be etched on the surface of the second metal layer (65/66) (see Park, Figs.9B-10B as shown above and ¶ [0035]);
etching the second metal layer (65/66) by adopting an etching solution corresponding to the second metal layer (65/66) to form a pattern comprising a source electrode and a drain electrode in the second metal layer (65/66) (see Park, Figs.9B-10B as shown above and ¶ [0035]); and
forming a second insulating layer (70) on the active layer (40) and the second metal layer (65/66) (see Park, Figs.9B-10B as shown above and ¶ [0035]).
Park is silent upon explicitly disclosing wherein curing the photoresist layer formed on the surface of the second metal layer by adopting a plasma process.
Before effective filing date of the claimed invention the disclosed processing steps were known in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer before subsequent metal etch process. 
For support see Gabriel, which teaches wherein curing the photoresist layer (210-216) formed on the surface of the second metal layer (206) by adopting a plasma process (see Gabriel, Figs.2A-2D as shown above, Fig.5, col.4, lines 1-67, col.5, lines 1-17, and col.7, lines 30-55).   
210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer before subsequent metal etch process (see Gabriel, Figs.2A-2D as shown above, Fig.5, col.4, lines 1-67, col.5, lines 1-17, and col.7, lines 30-55).    
Regarding Claim 10: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 8 as above. The combination of Park and Gabriel further teaches wherein the conductive layer (26) is made of any one of copper and a copper-containing alloy, and the protective layers are made of any one of molybdenum and a molybdenum-containing alloy (see Park, Fig.7B as shown above and ¶ [0034]).
Regarding Claim 17: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 8 as above. The combination of Park and Gabriel further teaches wherein a thin film transistor obtained by the manufacturing method according to claim 8 (see Park, Figs.7B-11B as shown above).
Regarding Claim 18: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 9 as above. The combination of Park and Gabriel further teaches wherein the conductive layer (26) is made of any one of copper and a copper-containing alloy (262), and the protective layers (261/263
Regarding Claim 19: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 8 as above. The combination of Park and Gabriel further teaches wherein curing the photoresist layer (210-216) by adopting a plasma process comprises:
curing the photoresist layer (210-216) by adopting a reactive plasma etching process (see Gabriel, Figs.2A-2D as shown above, Fig.5, col.4, lines 1-67, col.5, lines 1-17, and col.7, lines 30-55).   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 1 above, and further in view of Saito et al. (U.S. 2009/0078937 A1, hereinafter refer to Saito).
Regarding Claim 3: Park as modified teaches an etching method as applied to claim 1 above. The combination of Park and Gabriel further teaches wherein the material forming the photoresist layer is an organic polymer material (see Park, Fig.7B as shown above and ¶ [0030] and see Gabriel, Figs.2A-2D and 4 as shown above and col.6, lines 45-60); however, the combination of Park and Gabriel is silent upon explicitly disclosing wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen.
Before effective filing date of the claimed invention the disclosed processing condition were known in order to obtain a lyophobic property for the resist material.
For support see Saito, which teaches wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen (see Saito, ¶ [0222]).
.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 1 above, and further in view of Saito et al. (U.S. 2009/0078937 A1, hereinafter refer to Saito) and Thelss et al. (U.S. 2006/0228974 A1, hereinafter refer to Thelss). 
Regarding Claim 4: Park as modified teaches an etching method as applied to claim 1 above. The combination of Park and Gabriel is silent upon explicitly disclosing wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen.
Before effective filing date of the claimed invention the disclosed processing condition were known in order to obtain a lyophobic property for the resist material.
For support see Saito, which teaches wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen (see Saito, ¶ [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, and Saito to enable the plasma used in the plasma process is generated by ionizing a 
The combination of Park, Gabriel, and Saito is silent upon explicitly disclosing wherein the material forming the photoresist layer is a positive photoresist of type PR1-1000A.
Before effective filing date of the claimed invention the disclosed material were known for forming a photoresist layer.
For support see Thelss, which teaches wherein the material forming the photoresist layer is a positive photoresist of type PR1-1000A (see Thelss, ¶ [0117]- ¶ [0118]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, Saito, and Thelss to enable the known material as taught by Thelss in order to form a photoresist layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for obtaining a photoresist layer involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 1 above, and further in view of Fisher et al. (U.S. Pat. No. 6,828,259 B2, hereinafter refer to Fisher) and Yamazaki et al. (WO 2004/070820 A1, hereinafter refer to Yamazaki).
WO 2004/070820 A1 (hereinafter refer to Yamazaki) is relied upon solely for the English language translation of WO 2004/070820 A1. 
Regarding Claim 5: Park as modified teaches an etching method as applied to claim 1 above. The combination of Park and Gabriel further teaches wherein after etching the material (26) to be etched by adopting an etching solution corresponding to the material (26) to be etched (see Park, Fig.7B as shown above and ¶ [0034]); however, the combination of Park and Gabriel is silent upon explicitly disclosing the method further comprises: performing ashing treatment on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to remove the cured photoresist layer. 
For support see Fisher, which teaches wherein the method further comprises: performing ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67) (note: oxygen plasma known as plasma asher, see Yamazaki, page.10).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, Fisher, and Yamazaki to perform ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer as taught Fisher in order to remove the cured photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67).    
Regarding Claim 6: Park as modified teaches an etching method as applied to claim 5 above. The combination of Park, Gabriel, and Fisher further teaches wherein 
performing the ashing treatment on the photoresist layer by adopting a reactive ion etching process (see Fisher, Fig.1 and col.6, lines 49-67).  
Regarding Claim 7: Park as modified teaches an etching method as applied to claim 5 above. The combination of Park, Gabriel, and Fisher further teaches wherein the material forming the photoresist layer is an organic polymer material, and the plasma capable of oxidizing the photoresist layer is generated by ionizing a mixture of carbon tetrafluoride and oxygen (see Park, Fig.7B as shown above and ¶ [0034] and see Fisher, Fig.1 and col.4, lines 45-67).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 8 above, and further in view of Fisher et al. (U.S. Pat. No. 6,828,259 B2, hereinafter refer to Fisher) and Yamazaki et al. (WO 2004/070820 A1, hereinafter refer to Yamazaki).
WO 2004/070820 A1 (hereinafter refer to Yamazaki) is relied upon solely for the English language translation of WO 2004/070820 A1. 
Regarding Claim 20: Park as modified teaches a manufacturing method of a thin film transistor as applied to claim 8 above. The combination of Park and Gabriel further teaches wherein after etching the first metal layer (26) by adopting an etching solution corresponding to the first metal layer (26) (see Park, Fig.7B as shown above and ¶ [0034]); however, the combination of Park and Gabriel is silent upon explicitly 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to remove the cured photoresist layer. 
For support see Fisher, which teaches wherein the method further comprises: performing ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67) (note: oxygen plasma known as plasma asher, see Yamazaki, page.10).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, Fisher, and Yamazaki to perform ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer as taught Fisher in order to remove the cured photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/BITEW A DINKE/Primary Examiner, Art Unit 2896